               Case 1:17-cr-00365-RJS Document 78 Filed 04/16/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                WAIVER OF RIGHT TO BE PRESENT AT
                                  -v-                                           CRIMINAL PROCEEDING

VICTOR PETERSON,                                                                   17-cr-365 (RJS)
                                              Supervisee.
----------------------------------------------------------------X



_x_        Supervised Release Conference

           I understand that I have a right to appear before a judge in a courtroom in the Southern District of New
           York at the time the conditions of my release on supervision or my remand to custody are discussed. I have
           discussed these rights with my attorney and wish to give up these rights for the period of time in which
           access to the courthouse has been restricted on account of the COVID-19 pandemic.. I request that my
           attorney and I be permitted to participate by telephone, or if it is reasonably available by videoconferencing,
           in any conf r nee with the court at which such conditions or my remand are discussed.

Date:




                        /),·(.;f.--C)' "P..vf-e..r{sen
                       Print Name



I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client's rights to attend and participate in the crim inal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physic

Date:




                       Print Name



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also translated this
document, in its entirety, to the defendant before the defendant signed it. The interpreter's name is :




Date:
                       Signature of Defense Counsel




Accepted:
                       Signature of Judge
                       Date:
